***********
Since Plaintiff's admittedly compensable injury on September 7, 1997, she continues to need medical treatment for conditions related to her injury. While current disputed issues are pending before the Full Commission Plaintiff needs continuing medical maintenance treatment. On November 18, 2010 the Full Commission entered an interlocutory order allowing Plaintiff to return to Dr. Robert Dean Rosen for one visit. Defendants authorized this one-time visit.
The current issue before the Full Commission concerns who should be appointed as Plaintiff's authorized treating physician. The Full Commission is of the opinion that this issue should to be referred to the Industrial Commission Medical Rehabilitation Nurses Section for coordination of a physician who is agreeable to both parties to provide treatment for Plaintiff's conditions that are related to her injury. Since Plaintiff currently has no medical case manager, *Page 2 
the assigned Industrial Commission Nurse shall communicate directly with Plaintiff and Defense attorney or the person he designates. If the parties cannot agree upon a treating physician, the Industrial Commission Nurse shall provide the names of three physicians to the Full Commission for determination. The list shall include the name of one doctor chosen by Plaintiff and one doctor chosen by Defendants. The Industrial Commission Nurse shall verify whether the doctor listed is willing to treat Plaintiff before submitting the name to the Full Commission. The Nurses Section shall expedite this matter and forward a report to the Full Commission. Plaintiff and Defendant shall cooperate fully with the Industrial Commission Nurse.
IT IS THEREFORE ORDERED that this matter is referred to Karen Smith, Director of the Medical Rehabilitation Nurses Section for assignment to an Industrial Commission Nurse to carry out the directives of this Order.
No costs are assessed at this time.
This the 21st day of December 2010.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ DANNY LEE McDONALD COMMISSIONER
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1